          Case 1:17-cv-00813-TSC Document 68 Filed 03/17/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                       )
MUSLIM ADVOCATES,                                      )
                                                       )
                                       Plaintiff,      )
                                                       )
               v.                                      )      No. 1:17-cv-00813-TSC
                                                       )
DEPARTMENT OF HOMELAND                                 )
SECURITY,                                              )
                                                       )
                              Defendant.               )
____________________________________                   )

                    STIPULATION OF DISMISSAL WITH PREJUDICE

       It is hereby stipulated and agreed by and between the undersigned pursuant to Fed. R.

Civ. P. 41(a)(1)(A)(ii) that this action be, and it hereby is, dismissed with prejudice.

Dated: March 17, 2021                  Jonathan A. Langlinais, DC Bar 1046832
                                       Emily L. Chapuis, DC Bar 1017600
                                       JENNER & BLOCK LLP
                                       1099 New York Avenue, N.W., Suite 900
                                       Washington, D.C. 20001
                                       Tel: (202) 637-6380/Fax: (202) 639-6066
                                       Email: JALanglinais@jenner.com

                                       Amir H. Ali, DC Bar 1019681
                                       THE RODERICK & SOLANGE MACARTHUR
                                       JUSTICE CENTER
                                       777 6th Street, N.W.
                                       Washington, D.C. 20001
                                       Tel: (202) 869-3434
                                       Email: amir.ali@macarthurjustice.org
        Case 1:17-cv-00813-TSC Document 68 Filed 03/17/21 Page 2 of 2




                             s/ Matthew W. Callahan (by email authorization)
                             Matthew W. Callahan, DC Bar 888324879
                             MUSLIM ADVOCATES
                             P.O. Box 34440
                             Washington, D.C. 20043
                             Tel: (202) 897-2622/Fax: (202) 508-1007
                             Email: matthew@muslimadvocates.org
                             Attorneys for Plaintiff


Dated: March 17, 2021        BRIAN M. BOYNTON
                             Acting Assistant Attorney General

                             ELIZABETH J. SHAPIRO
                             Deputy Director

                             s/ David M. Glass
                             DAVID M. GLASS, DC Bar 544549
                             Senior Trial Counsel
                             Department of Justice, Civil Division
                             Federal Programs Branch
                             1100 L Street, N.W., Room 12020
                             Washington, D.C. 20530
                             Tel: (202) 514-4469/Fax: (202) 616-8460
                             E-mail: david.glass@usdoj.gov
                             Attorneys for Defendant




                                       2
